                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                      WESTERN DIVISION


     CHRISTOPHER C. BROWN,                                )
     TATTOOED MILLIONAIRE                                 )
     ENTERTAINMENT, LLC, and DANIEL                       )
     R. MOTT,                                             )
                                                          )
             Plaintiffs,                                  )
                                                          )          Case No. 2:20-cv-02415
     v.                                                   )
                                                          )
     HANOVER AMERICAN INSURANCE                           )
     COMPANY, GOODMAN-GABLE-                              )
     GOULD COMPANY, LMG, INC., and                        )
     COASTAL TECHNICAL SERVICES,                          )
     LLC                                                  )
         Defendants.                                      )
                                                          )


                 ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS


           Before the Court is Defendant Hanover American Insurance Company (“Hanover”), LMG,

Inc. (“LMG”) and Coastal Technical Services, LLC (“CTS”) (collectively, “Hanover Defendants”)

Motion to Dismiss, filed September 28, 2020. (ECF No. 25.) Also before the Court is Defendant

Goodman-Gable-Gould Adjusters’ (“GGG”) Memorandum in Support of Motion to Dismiss, filed

August 31, 2020. 1 (ECF No. 20.) Defendants ask the Court to dismiss the Complaint filed by

Christopher C. Brown (“Brown”), Tattooed Millionaire Entertainment, LLC (“TME”), and Daniel

Mott (“Mott”) (collectively, “Plaintiffs”) in this case. For the reasons below, Defendants’ Motion

to Dismiss is GRANTED. This case is hereby DISMISSED WITHOUT PREJUDICE.




1
    The Hanover Defendants and GGG are collectively referred to as “Defendants.”

                                                         1
       I.      Background

               a. Factual History and Assertions

       Plaintiffs Brown and Mott are adult residents of Tennessee, and Plaintiff TME is a single

member limited liability company organized under the laws of Tennessee. (Complaint, ECF No.

2 ¶¶ 3–5.) On or about November 20, 2014, Brown purchased the real property located at 904

Raynor Street, Memphis, TN, upon which was located a building being used as a recording studio.

(Id. ¶ 11.) Brown is asserted to have purchased recording equipment and fully equipped the three

recording studios located in the building, leasing one of these studios to Mott. (Id. ¶ 12.) On or

about February 6, 2015, TME purchased a property and casualty insurance policy from Hanover

to insure the building, contents, and the business against loss. The policy covered the building

against loss for up to $4.65 million, the contents in Studio A against loss for $5.5 million and

insured against business income loss. (Id. ¶ 13.) Mott also purchased an insurance policy from

Hanover for business losses and recording equipment located in Studio C—which he was leasing

from Brown and TME—for up to $2.5 million. (Id.) On November 5, 2015, there was a fire in

the building, and it was also asserted that vandals had broken into the building. (Id. ¶ 14.) Brown

gave notice of the loss to Hanover on the day of the fire. (Id. ¶ 16.)

       On or about November 6, 2015, Keith Hayman, a claims adjuster employed by GGG, met

with Brown. (Id. ¶ 17.) On or about November 15, 2015, Gary Barkman, a Senior Claims Manager

for Hanover, visited the recording studios to begin the loss adjustment process, and indicated that

Hanover would not pay the claim without documentation containing the description, date of

purchase, and seller for each piece of equipment.          (Id. ¶ 21.)   Brown asserted that any

documentation was on a laptop computer that had been stolen from the property after the fire, and

relayed this information to Hayman, the claims adjuster from GGG, a Maryland corporation. (Id.



                                                2
¶¶ 21–22.) Brown asserts that he then requested that the insurance broker provide invoices from

different vendors listing the dates of purchase, the vendors, descriptions of equipment, and

purchase prices for equipment in the studios. (Id. ¶ 22.) Notably, the dates of purchase, vendor,

and purchase price for the equipment on these invoices were false. (Id.)

       On or about November 6, 2015, Coastal Technical Services, LLC (“CTS”), a Georgia LLC,

was hired by Hanover to inspect the equipment and determine which equipment was a total loss

and which equipment could be repaired. (Id. ¶ 24.) Hanover also hired LMG, Inc., a Florida

corporation to inspect the equipment. (Id. ¶ 25.) Plaintiffs allege that as of June 2016, Hanover

had no intention of making a payment for the BPP, but continued to assure Plaintiffs that their

claim was being processed and investigated. (Id. ¶ 29.) In June 2016, Brown was in discussions

with representatives from GGG and Hanover regarding removal of the equipment so that it could

be repaired in a climate-controlled warehouse. (Id. ¶ 30.) Brown signed an authorization that

authorized removal of the equipment, but alleges that the authorization required keeping the

equipment in the Memphis area. (Id.) On or about July 28, 2016, CTS and LMG loaded the

equipment onto an 18-wheeler and moved the equipment to a warehouse in Orlando, Florida,

where it remains. (Id. ¶ 31.) Plaintiffs allege violations of the RICO Act §§ 1962(b), 1962(c), and

1962(d). (ECF No. 2-2 at PageID 55.) Plaintiff alleges that Hanover committed the predicate acts

of mail fraud in violation of 18 U.S.C. § 1342, wire fraud in violation of 18 U.S.C. § 1343, and

transportation of stolen goods in violation of 18 U.S.C. § 2314. (ECF No. 2 ¶¶ 41, 42, 46.)

               b. Procedural Background

       This action stems from an original action for declaratory judgment filed by Hanover in

Hanover American Ins. Co. v. Tattooed Millionaire Entertainment, LLC, Case No. 2:16-cv-02817

(W.D. Tenn. 2016) (“Hanover I”). Relatedly, Hanover also filed an interpleader action following


                                               3
appeal of Hanover I in this Court. See Hanover American Ins. Co. v. Tattooed Millionaire

Entertainment, LLC, Case No. 2:20-cv-02834 (W.D. Tenn. 2020) (“Hanover II”). Plaintiffs filed

this RICO Action on June 12, 2020. (ECF No. 1.) Defendant GGG filed a Motion to Dismiss on

August 31, 2020. (ECF No. 19.) Defendants CTS and Hanover filed a Motion to Dismiss on

September 28, 2020. (ECF No. 25.) Plaintiffs filed a Response in Opposition on October 26,

2020. (ECF No. 36.) Defendants CTS and Hanover filed their Reply to Plaintiffs’ Response on

November 9, 2020. (ECF No. 40.)


        II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint that “fail[s] to

state a claim upon which relief can be granted.” A Rule 12(b)(6) motion permits the “defendant

to test whether, as a matter of law, the plaintiff is entitled to legal relief even if everything alleged

in the complaint is true.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993) (citing Nishiyama

v. Dickson Cnty., 814 F.2d 277, 279 (6th Cir. 1987)). A motion to dismiss only tests whether the

plaintiff has pleaded a cognizable claim and allows the court to dismiss meritless cases which

would waste judicial resources and result in unnecessary discovery. Brown v. City of Memphis,

440 F.Supp.2d 868, 872 (W.D. Tenn. 2006).

        When evaluating a motion to dismiss for failure to state a claim, the Court must determine

whether the complaint alleges “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). If a court decides that the claim is not plausible, the case

may be dismissed at the pleading stage. Iqbal, 556 U.S. at 679. “[A] formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. The “[f]actual allegations

must be enough to raise a right to relief above [a] speculative level.” Ass'n of Cleveland Fire


                                                  4
Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007) (quoting Twombly, 550 U.S. at

555). A claim is plausible on its face if “the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556). A complaint need not contain detailed factual

allegations. Twombly, 550 U.S. at 570. A plaintiff without facts who is “armed with nothing

more than conclusions,” however, cannot “unlock the doors of discovery.” Iqbal, 556 U.S. at 678-

79; Green v. Mut. of Omaha Ins. Co., No. 10-2487, 2011 WL 112735, at *3 (W.D. Tenn. Jan. 13,

2011), aff’d 481 F. App’x 252 (6th Cir. 2012).

       In cases alleging fraud or mistake, “a party must state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “In order to allege fraud with particularity,

the plaintiffs, at a minimum, must ‘allege the time, place, and content of the alleged

misrepresentation on which [they] relied; the fraudulent scheme; the fraudulent intent of the

defendants; and the injury resulting from the fraud.’” Heinrich v. Waiting Angels Adoption Servs.,

668 F.3d 393, 403 (6th Cir. 2012) (internal citations omitted). Furthermore, “[w]hen pleading

predicate acts of mail or wire fraud, in order to satisfy the heightened pleading requirements of

Rule 9(b), a plaintiff must ‘(1) specify the statements that the plaintiff contends were fraudulent,

(2) identify the speaker, (3) state where and when the statements were made, and (4) explain why

the statements were fraudulent.’”: Heinrich, 668 F.3d at 404 (internal citations and quotations

omitted).


       III.    ANALYSIS

               a. Plaintiffs Have Failed to Allege a Plausible RICO Claim

       Plaintiff alleges violations of RICO under §§ 1962(b), 1962(c), and 1962(c), which

provide the following:

                                                 5
       § 1962(b): It shall be unlawful for any person through a pattern of racketeering
       activity or through collection of an unlawful debt to acquire or maintain, directly or
       indirectly, any interest in or control of any enterprise which is engaged in, or the
       activities of which affect, interstate or foreign commerce.

       § 1962(c): It shall be unlawful for any person employed by or associated with any
       enterprise engaged in, or the activities of which affect, interstate or foreign
       commerce, to conduct or participate, directly or indirectly, in the conduct of such
       enterprise’s affairs through a pattern of racketeering activity or collection of
       unlawful debt.

       § 1962(d): It shall be unlawful for any person to conspire to violate any of the
       provisions of subsection (a), (b), or (c) of this section.

18 U.S.C. §§ 1962(b)–(d).

       “A violation of the [RICO] statute requires ‘(1) conduct (2) of an enterprise (3) through

a pattern (4) of racketeering activity.’” Heinrich, 668 F.3d at 404 (citing Sedima, SP.R.L. v. Imrex

Co., 473 U.S. 479, 496 (1985)). Furthermore, this Court has provided that there are “[f]ive

elements [] common to all RICO violations: (1) the commission of at least two predicate RICO

offenses; (2) the predicate offenses formed a ‘pattern of racketeering activity’; (3) the existence of

an ‘enterprise’ as defined under RICO; (4) a connection between the pattern of racketeering

activity and the enterprise; and (5) damages resulting from the RICO violation.” Bailey v.

Memphis Bonding Co., Inc., Case No. 18-2115, 2019 WL 1300092, at *3 (W.D. Tenn. Mar. 21,

2019) (citing 18 U.S.C. § 1962(a)–(c); VanDenBroeck v. CommonPoint Mort. Co., 210 F.3d 696,

699 (6th Cir. 2000), abrogated on other grounds by Bridge v. Phx. Box & Indem. Co., 553 U.S.

639 (2008)).

       The Hanover Defendants assert that Plaintiffs have failed to adequately allege the existence

of an enterprise, or a pattern of racketeering activity. The Court agrees.




                                                6
                        i. Plaintiffs Have Failed to Allege an Enterprise

       Plaintiffs allege an enterprise consisting of Hanover, GGG, LMG, and CTS. (ECF No.

2-2 at PageID 55.) Plaintiffs further allege that “[e]ach of the Defendants acted with the specific

intent to participate in the overall RICO enterprise[,]” which “was directed and controlled by

Hanover” with “each of the members of the enterprise willfully participat[ing] in the activities of

the enterprise including, but not necessarily limited to, acts of wire fraud, mail fraud and the

interstate transportation of stolen or converted property.” (Id. at PageID 62.)

       The Supreme Court has not defined the outer boundaries of a RICO enterprise, but has

explained that “‘an enterprise includes any union or group of individuals associated in fact’ and

that RICO reaches ‘a group of persons associated together for a common purpose of engaging in

a course of conduct.’” Boyle v. United States, 556 U.S. 938, 944 (2009) (citing United States v.

Turkette, 452 U.S. 576, 580, 583 (1985)). This sort of enterprise can be proven by “evidence of

an ongoing organization, formal or informal, and by evidence that the various associates function

as a continuing unit.” Turkette, 452 U.S. at 583. “[A]n association-in-fact enterprise must have

at least three structural features: a purpose, relationships among those associated with the

enterprise, and longevity sufficient to permit these associates to pursue the enterprise’s purpose.”

Boyle, 556 U.S. at 946. An association-in-fact enterprise is “a group of persons associated together

for a common purpose of engaging in a course of conduct.” Turkette, 452 U.S. at 583. The Sixth

Circuit has further elaborated on this standard, finding that “[a]n association-in-fact enterprise can

be proven by showing 1) that the associated persons formed an ongoing organization, formal or

informal; 2) that they functioned as a continuing unit; and 3) that the organization was separate

from the pattern of racketeering activity in which it engaged.” VanDenBroeck v. CommonPoint




                                                7
Mortg. Co., 210 F.3d 696, 699 (6th Cir. 2000), abrogated on other grounds by Bridge v. Phoenox

Bond & Indem. Co., 553 U.S. 639 (2008).

       Plaintiffs’ allege that the “purpose of the enterprise was to manufacture facts to be used

by Hanover to deny the insurance claims of the Plaintiffs and to destroy and injure the music

and recording business conducted by the Plaintiffs at the insured premises.” (ECF No. 2-2 at

PageID 71.) Furthermore, Plaintiffs’ RICO Statement asserts that “Defendants have engaged

in a scheme to increase the profits of Hanover and to injure and destroy the businesses by

removing all of the equipment from the building, to deprive the Plaintiffs of its use [by] [sic]

transporting the equipment across state lines to a warehouse in Orlando, Florida.” (Id.)

Plaintiffs’ allegations of an enterprise fail for multiple reasons.       For one, as noted by

Defendants, Hanover and GGG are an insurance company and public adjusting company,

respectively, meaning that they are adverse to one another by the nature of their business. (ECF

No. 25-1 at PageID 373.) Furthermore, GGG would have received a percentage of Plaintiffs’

insurance proceeds. (Id.)

       Even if the Court were to take Plaintiffs’ fraud allegations as true, “simply conspiring

to commit a fraud is not enough to trigger [RICO] if the parties are not organized in a fashion

that would enable them to function as a racketeering organization for other purposes.”

VanDenBroeck, 210 F.3d at 699. Here, this allegation is not plausible. The Defendants consist

of a public adjusting firm, an insurance company, an engineering service firm, and a technical

service firm (ECF No. 25-1 at PageID 373), and Plaintiffs have not pointed to any allegations

of an organizational structure or coordinated activity by the alleged enterprise that suggests that

they would be able to function as a racketeering organization outside of a single alleged instance

of fraud. Defendant GGG further asserts that “[t]here are no facts plead as to the common



                                                8
purpose of the asserted enterprise, or that this was a structured entity functioning as a continuing

unit.” (ECF No. 20 at PageID 131.) Even in a case involving multiple instances of fraud, this

Court has found a failure to allege an enterprise where the allegations lacked a chain of

command and structure:

       Although Mangrum baldly contends that the organization was separate from the
       racketeering activity, the factual allegations in the Amended Complaint at best
       show that Argent, Long Beach, Carteret, and Orange conspired with Sayegh,
       Kebede, and Beruk, to commit fraud repeatedly over the course of a one to three
       year period. The allegation that they worked ‘in tandem’ with Sayegh, Kebede,
       and Beruk on these transactions, even if true, would not demonstrate that they
       formed an organization that existed independently of those acts of fraud.
       Furthermore, there are no allegations that there was a chain of command among the
       Defendants, the hallmark of any organization. Therefore, the Amended Complaint
       must be dismissed as to Argent, Long Beach, Carteret, and Orange, because the
       Plaintiff has failed to allege any facts that would establish that they were part of an
       association-in-fact enterprise pursuant to 18 U.S.C. § 1964(4).

Mangrum v. Kebede, Case No. 05-2979-B, 2007 WL 9706332 (W.D. Tenn. Sept. 20, 2007).

       Here, Plaintiffs have only generally asserted that Hanover was “directing” the parties to

act, but has not made any allegations with particularity, nor have they pointed to any organizational

structure to suggest that there was an enterprise independent of a single act of fraud. Accordingly,

Plaintiffs have failed to allege an enterprise as required under RICO. Defendants’ Motion to

Dismiss is GRANTED.

                       ii. Plaintiffs Have Not Identified A Pattern of Racketeering Activity

       Plaintiffs have not adequately alleged predicate acts of mail fraud and wire fraud. Pleading

“racketeering activity” requires the commission of a predicate act. Sedima, S.P.R.L. v. Imrex Co.,

473 U.S. 479, 495 (1985). Specifically, pleading a pattern of racketeering activity requires the

commission of at least two predicate offenses. J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 236

(1989). Here, Plaintiffs contend that Defendants committed mail fraud in violation of 18 U.S.C.


                                                 9
§ 1342, wire fraud in violation of 18 U.S.C. § 1343, and transport of stolen goods in violation of

18 U.S.C. § 2314. (ECF No. 1 ¶¶ 41–42.) With respect to mail fraud and wire fraud, Plaintiffs

point to the following:

               On May 17, 2016, Keith Hayman, representing GGG wrote an email to Gary
       Barkman, Hanover’s representative, purporting to file the claims for Business
       Personal Property losses, even though it was known by Hayman and Barkman that
       Hanover was not going to pay the claims. Brown, Mott and Falls were copied on
       the email, so that they would believe that progress was being made to settle the
       claims.

(ECF No. 36-1 at PageID 519–520.)

       As the Hanover Defendants point out however, the plausibility for this allegation fails

because Hanover did in fact pay the insurance claims. Hanover Defendants note that “[i]t was

only after Hanover discovered that it had been defrauded by the plaintiffs that Hanover filed suit

to recover the amounts paid to the plaintiffs in connection with their fraudulent insurance claims.”

(ECF No. 40 at PageID 542.) To the extent that Plaintiffs are alleging that Hanover never intended

to pay the claims because they planned on filing suit to recover, this also fails plausibility. For

one, Plaintiffs have not articulated with specificity any intent to defraud—they have simply stated

that Hanover knew it was not going to pay the claims. Furthermore, as argued by Hanover

Defendants, “[t]his would require Hanover to believe that it could fraudulently recover the

amounts paid through litigation, and would also require GGG to be fully aware of this scheme by

Hanover and for GGG to be participating in and facilitating [in] [sic] the scheme.” (Id.) Defendant

GGG also notes that Plaintiffs merely “assert that GGG has engaged in wire and mail fraud when

‘on information and belief’ they paid their settlement amount to Hanover after having settled

Hanover’s claims against it to disgorge payments received from Brown.” (ECF No. 20 at PageID

133.) The Court agrees with GGG that “[t]here is no pleading or facts to establish that GGG

engaged in a scheme or artifice to defraud” and that Plaintiffs have “not alleged facts to support

                                               10
the element that GGG used the United States mail or wire or causing the use of such mail in

furtherance of such scheme to defraud.” (ECF No. 20 at PageID 135.) It appears the only act that

Plaintiffs have pointed to is a single payment made by GGG of sums paid to it by Plaintiffs.

Plaintiffs have put forth no allegations to suggest that such a scheme to defraud or deceive existed,

and fall well short of the heightened pleading standard required by Federal Rule of Civil Procedure

9(b).

        With respect to the transportation of stolen goods under 18 U.S.C. § 2314, Plaintiffs argue

that “the agreement was a part of the fraud perpetrated on the Brown Plaintiffs so Brown would

sign the agreement at a time when Brown was ignorant of the fact that the equipment would be

transported to Florida rather than being stored in a warehouse in Memphis.” (ECF No. 36-1 at

PageID 520.) The language in the agreement however, does not say anything about the location

of the warehouse or storage. (See “Transportation Agreement,” ECF No. 25-2.) Furthermore,

Hanover Defendants assert that “[t]he goods that were transported were not stolen, because TME

had contracted with CTS to transport and store those goods.” (ECF No. 25-1 at PageID 375.)

Accordingly, Plaintiffs have not alleged the predicate offenses for mail fraud, wire fraud, or

transportation of stolen goods so as to constitute two predicate offenses as required by RICO.

               b. The Issues of Res Judicata and Collateral Estoppel Are Denied as
                  MOOT
        Because the Court has ruled on Defendants’ Motion to Dismiss on the merits, the Court

does not reach Hanover Defendants and GGG Defendant’s arguments that Plaintiff’s case is

barred by both claim and issue preclusion. (See ECF Nos. 20 at PageID 136, 25-1 at PageID

369.) Accordingly, Defendants’ motions to dismiss are DENIED AS MOOT with respect to

res judicata and collateral estoppel.




                                               11
      IV.    CONCLUSION

      For the reasons set forth above, the Court GRANTS Hanover Defendants’ and GGG

Defendant’s Motions to Dismiss.   No claims remain in this case.   This case is hereby

DISMISSED WITHOUT PREJUDICE.


      IT IS SO ORDERED, this 14th day of July, 2021.

                                          /s/ Jon P. McCalla
                                        JON P. McCALLA
                                        UNITED STATES DISTRICT COURT JUDGE




                                         12
